DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1-12 are objected for missing proper preamble. Examiner suggests the applicant to amend claim 1 as following:
An anisotropic conductive film comprising: ……………………..
 	Similar corrections are required for claim 12.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of
 the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

	Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namiki et al. (US 2014/0001419, hereinafter Namiki).
With respect to claim 1, Namiki discloses an anisotropic conductive film (para 0009; anisotropic conductive adhesive) comprising insulating particle-including conductive particles (1 of fig. 1A), in which insulating particles (2) adhere to the surfaces of conductive particles (fig. 1A;  A light-reflective conductive particle 10 includes a core particle 1 coated with a metal material, and a light-reflective layer 3 made from aluminum oxide (Al.sub.2O.sub.3) particles on the surface of the core particle), the insulating particle-including conductive particles being distributed throughout an insulating resin layer (11 of fig. 3); wherein in the number of insulating particle-including conductive particles, with respect to a film thickness direction is lower than  with respect to a film planar direction (see below; the number of particles 10 are less in thickness direction than in planar direction.







[AltContent: rect]

[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    358
    674
    media_image1.png
    Greyscale
	Namiki does not explicitly disclose that a number of the insulating particles in contact with the conductive particles are less in thickness direction than with respect to the film planar direction.
	However, it’s obvious to one of an ordinary skilled in the art before the effective filing date of the claimed invention that if the number of particles 10 (fig. 1A) are less in thickness direction than in planar direction as shown above in fig.2, the number of insulating particles (2 of fig. 1A adhered to the surface of 1) will also be less accordingly in order to have the insulative particles in proportion of conductive particles.
With respect to claim 2, Namiki discloses the anisotropic conductive film according to claim 1, wherein a number of the insulating particles overlapping with the conductive particles when one of a front and rear film surface of the anisotropic conductive film is viewed in plan view is lower than a number of the insulating particles 
With respect to claim 3, Namiki discloses the anisotropic conductive film according to claim 1 or 2,claim 1, wherein the insulating particle-including conductive particles are disposed without being in contact with each other (fig.2  particles 10 are not in contact with each other).
With respect to claim 10, Namiki discloses a method for manufacturing a connection structure, the method comprising making an anisotropic conductive connection between electronic components using the anisotropic conductive film according to claim 1 (fig. 2; anisotropic conductive connection 11 between 24 and 25).
With respect to claim 11, Namiki discloses a connection structure in which an anisotropic conductive connection is made between electronic components using the anisotropic conductive film according to claim 1 (fig. 2; anisotropic conductive connection 11 between 24 and 25).
 With respect to claim 12, Namiki discloses a connection structure in which terminals of opposing electronic components (terminals 22 of fig. 2) are anisotropic conductively connected by insulating particle-including conductive particles (10 of fig. 1A) and an insulating resin layer (11).
Namiki does not explicitly disclose wherein the insulating particle-including conductive particles  not held between the opposing terminals include insulating particle-including conductive particles having an insulating particle-lacking area facing in the direction in which the terminals oppose each other.

Therefore, It would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by having an area without insultaing particles facing in the direction in which the terminals oppose each other in order to manufacture a semiconductor device according to required specifications.

	Claims 4-6 and 7-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Namiki in view of Shinohara et al. (US 2015/0231803, hereinafter Shinohara).
With respect to claim 4, Namiki discloses the anisotropic conductive film according to any-one of claims 1 to 3.
Namiki does not explicitly disclose wherein a low-viscosity insulating resin layer having a lower minimum melt viscosity than the insulating resin layer is laminated onto the insulating resin layer.
In an analogous art, Shinohara discloses wherein a low-viscosity insulating resin layer (2 of fig. 8) having a lower minimum melt viscosity than the insulating resin layer is laminated onto the insulating resin layer (para 0058; minimum melt viscosity of the first connection layer 1 is higher than layer 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by adding Shinohara’s disclosure to improve the particle capturing efficiency of the insulated resin layer in order to reduce the probability of occurrence of short circuit.
With respect to claim 5, Namiki/Shinohara discloses the anisotropic conductive film according to claim 4.
	Namiki does not explicitly disclose wherein the insulating particle-including conductive particles are present between the insulating resin layer and the low-viscosity insulating resin layer (fig. 8; particles are between layer 1 and 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by adding Shinohara’s disclosure to improve the particle capturing efficiency of the insulated resin layer in order to reduce the probability of occurrence of short circuit.
With respect to claim 6, Namiki/Shinohara discloses the anisotropic conductive film according to claim 5.
	Namiki discloses wherein a number of insulating particles on the conductive particles when a low-viscosity insulating resin layer-side film surface is viewed in plan view is lower than a number of insulating particles on the conductive particles when an insulating resin layer-side film surface is viewed in plan view (as shown in fig. 2; there are less number of insulative conductive particles in width direction than on the plane direction, the insulating particles adhere to conductive particles, thus the number of insulating particles along the width view will be less than the plan view) .
With respect to claim 7, Namiki/Shinohara discloses the anisotropic conductive film according to claim 5.
	Namiki does not explicitly disclose wherein when a distance from the one of front and rear surfaces of the insulating resin layer that is closer to the insulating particle-including conductive particles, to a deepest part of the insulating particle-including 
	In an analogous art, Shinohara discloses wherein when a distance from the one of front and rear surfaces of the insulating resin layer that is closer to the insulating particle-including conductive particles, to a deepest part of the insulating particle-including conductive particles, is represented by Lb, and a particle diameter of the insulating particle-including conductive particles is represented by D, a ratio between the distance Lb and the particle diameter D (Lb/D) is from 30 to 105% (para 0045; 0045; 0052).
With respect to claim 8, Namiki/Shinohara discloses the anisotropic conductive film according to claim 1.
	Namiki does not explicitly disclose wherein a surface of the insulating resin layer near the insulating particle-including conductive particles includes inclinations or undulations relative to a tangent plane of the insulating resin layer, to a central portion of the insulating resin layer between adjacent ones of the insulating particle-including conductive particles.
	In an analogous art, Shinohara discloses wherein a surface of the insulating resin layer near the insulating particle-including conductive particles includes inclinations or undulations relative to a tangent plane of the insulating resin layer, to a central portion of the insulating resin layer between adjacent ones of the insulating particle-including conductive particles (fig. 6 and fig. 8).

With respect to claim 9, Namiki/Shinohara discloses the anisotropic conductive film according to claim 8.
Namiki does not explicitly disclose wherein at the inclinations, the surface of the insulating resin layer near the insulating particle-including conductive particle is absent with respect to the tangent plane, and at the undulations, an amount of resin in the insulating resin layer directly above the insulating particle-including conductive particles is lower than when the surface of the insulating resin layer directly above the insulating particle-including conductive particles corresponds to the tangent plane.
In an analogous art, Shinohara discloses wherein at the inclinations, the surface of the insulating resin layer near the insulating particle-including conductive particle is absent with respect to the tangent plane, and at the undulations, an amount of resin in the insulating resin layer directly above the insulating particle-including conductive particles is lower than when the surface of the insulating resin layer directly above the insulating particle-including conductive particles corresponds to the tangent plane (fig. 6 and fig. 8; the amount of resin in the insulating layer above the conductive particles is less than the tangent plane).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Namiki’s device by adding Shinohara’s disclosure in order to manufacture a semiconductor device according to required specifications.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816